     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 1 of 8


 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7
                            UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF CALIFORNIA

 9

10    CHRISTINE N. HERRERA,                          Case No.

11                       Plaintiff,                  COMPLAINT FOR DAMAGES

12           v.                                      1. VIOLATIONS OF THE
                                                     TELEPHONE CONSUMER
13                                                   PROTECTION ACT, 47 U.S.C. §227 ET
      CAPITAL ONE BANK (USA),                        SEQ.
14    N.A.,
                                                     2. VIOLATIONS OF THE
15                       Defendant.                  ROSENTHAL FAIR DEBT
                                                     COLLECTION PRACTICES ACT,
16                                                   CAL. CIV. CODE §1788 ET SEQ.

17                                                   DEMAND FOR JURY TRIAL

18

19          NOW COMES, CHRISTINE N. HERRERA, by and through her undersigned
20   counsel, complaining of CAPITAL ONE BANK (USA), N.A., as follows:
21
                                      NATURE OF THE ACTION
22
            1.      Plaintiff brings this action seeking redress for Defendant’s violations of the
23
     Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and violations of
24

25   the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), California Civil Code §

26   1788 et seq.

27

28
                                                       1
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 2 of 8


 1                                JURISDICTION AND VENUE
 2          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
 3
            3.      This Court has supplemental jurisdiction over the state law claim pursuant
 4
     to 28 U.S.C. § 1367.
 5
            4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
 6
                                             PARTIES
 7

 8          5.      CHRISTINE N. HERRERA (“Plaintiff”) is a natural person, over 18-years-

 9   of-age, who at all times relevant resided in Modesto, California.

10          6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
11
            7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
12
            8.      CAPITAL ONE BANK (USA), N.A. (“Capital One” or “Defendant”) is a
13
     nationally recognized financial institution that issues credit to consumers nationwide.
14
            9.      Defendant maintains its corporate headquarters in McLean, Virginia.
15

16          10.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

17          11.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
18                                 FACTUAL ALLEGATIONS
19
            12.     At all times relevant, Plaintiff was the sole operator, possessor, and
20
     subscriber of the cellular telephone number ending in 2351.
21
            13.     At all times relevant, Plaintiff’s number ending in 2351 was assigned to a
22

23   cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

24          14.     At all times relevant, Plaintiff was financially responsible for her cellular

25   telephone equipment and services.
26          15.     Plaintiff applied for and was issued a Dress Barn credit card issued by
27
     Defendant (“subject credit card”).
28
                                                       2
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 3 of 8


 1           16.       Due to an unanticipated financial hardship, Plaintiff defaulted on the terms
 2   of the subject credit card (“subject debt”).
 3
             17.       Beginning in June 2020, Defendant starting placing collection calls to
 4
     Plaintiff’s cellular phone in an attempt to collect the subject debt.
 5
             18.       Upon answering Defendant’s collection calls, Plaintiff experienced a
 6

 7   significant pause and was required to say “hello” numerous times before being connected

 8   to a live representative.

 9           19.       In many of the calls that Plaintiff answered, Plaintiff was met with an
10
     extended duration of dead air and Plaintiff was unable to speak to a live representative.
11
             20.       Frustrated with the phone calls and not being able to speak to a live
12
     representative in the calls that she answered, Plaintiff placed a call to Defendant.
13
             21.       During this phone call, Plaintiff advised Defendant that she was filing for
14

15   bankruptcy and provided her bankruptcy attorney’s contact information to Defendant’s

16   representative.
17           22.       Furthermore, Plaintiff advised Defendant not to call her anymore and to
18
     contact her bankruptcy attorney going forward.
19
             23.       In response to Plaintiff’s request, Defendant’s representative advised
20
     Plaintiff that Defendant will only stop calling Plaintiff for 12 days, and that the collection
21

22   calls may restart after 12 days.

23           24.       Plaintiff reiterated that she wants the calls to cease permanently.

24           25.       Despite Plaintiff’s request that the call cease, Defendant continued to place
25   collection calls to Plaintiff, including phone calls from the phone number (800) 365-2024.
26
             26.       In total, Defendant placed dozens of calls to Plaintiff’s cellular phone after
27
     Plaintiff requested that the calls cease.
28
                                                          3
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 4 of 8


 1          27.     Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily
 2   life and general well-being.
 3
            28.     Defendant’s phone harassment campaign and illegal collection activities
 4
     have caused Plaintiff actual harm, including but not limited to, invasion of privacy,
 5
     nuisance, wasting Plaintiff’s time, the increased risk of personal injury resulting from the
 6

 7   distraction caused by the phone calls, decreased daily productivity, aggravation that

 8   accompanies unwanted telephone calls, emotional distress, mental anguish, anxiety, loss

 9   of concentration, diminished value and functionality of her cellular phone, the loss of
10
     battery charge, and the per-kilowatt electricity costs required to recharge her cellular
11
     telephone as a result of increased usage of her cellular phone.
12
            29.     Moreover, each time Defendant placed a collection call to Plaintiff,
13
     Defendant occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive
14

15   other phone calls or otherwise utilize her cellular phone while her phone was ringing.

16          30.     Concerned with Defendant’s abusive collection practices, Plaintiff retained
17   counsel to compel Defendant to cease its collection calls.
18
                                      CLAIMS FOR RELIEF
19
                                        COUNT I:
20                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
21          31.     All paragraphs of this Complaint are expressly adopted and incorporated
22
     herein as though fully set forth herein.
23
            32.     As pled above, Defendant placed or caused to be placed numerous non-
24
     emergency calls, including but not limited to the aforementioned collection calls, to
25

26   Plaintiff’s cellular telephone utilizing an automatic telephone dialing system (“ATDS”)

27   without her consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

28
                                                       4
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 5 of 8


 1          33.        The TCPA defines ATDS as “equipment which has the capacity—(A) to
 2   store or produce telephone numbers to be called, using a random or sequential number
 3
     generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
 4
            34.        Upon information and belief, based on the lack of human response during
 5
     the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to
 6

 7   Plaintiff’s cellular phone number.

 8          35.        Upon information and belief, the dialing system employed by Defendant is

 9   designed to transfer the call to a live agent once a human voice is detected, thus resulting
10
     in a lengthy pause after the called party speaks into the phone.
11
            36.        Upon information and belief, the dialing system used by Defendant to place
12
     collection calls to Plaintiff has the capacity to (a) store phone numbers, and (b) dial those
13
     phone numbers automatically. See Marks v. Crunch San Diego, LLC, 2018 U.S. App.
14

15   LEXIS 26883, at *25-26 (9th Cir. 2018) (“the statutory definition of ATDS is not limited

16   to devices with the capacity to call numbers produced by a ‘random or sequential number
17   generator,’ but also includes devices with the capacity to dial stored numbers
18
     automatically.”)
19
            37.        As pled above, Plaintiff revoked consent to be called on her cellular phone
20
     during the outbound call she made to Defendant.
21

22          38.        As pled above, Plaintiff was harmed by Defendant’s collection calls to her

23   cellular phone.

24          39.        Upon information and belief, Defendant has no system in place to document
25   and process consumer cease requests and thus continues to place collection calls to
26
     consumers after the consumers request that the calls cease.
27

28
                                                         5
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 6 of 8


 1          40.     Upon information and belief, Defendant has no policies and procedures in
 2   place to honor the requests of consumers that the collection calls cease.
 3
            41.     Upon information and belief, Defendant knew its collection practices were
 4
     in violation of the TCPA, yet continued to employ them to maximize efficiency and profits.
 5
            42.     As a result of Defendant’s violations of the TCPA, Plaintiff is are entitled
 6

 7   to receive $500.00 in damages for each such violation.

 8          43.     As a result of Defendant’s knowing and willful violations of the TCPA,

 9   Plaintiff is entitled to receive up to $1,500.00 in treble damages for each such violation.
10
            WHEREFORE, Plaintiff requests the following relief:
11
            A.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);
12
            B.      an order enjoining Defendant from placing or causing to place further
13
                    violating calls to Plaintiff;
14

15          C.      an award of $500.00 in damages to Plaintiff for each such violation;

16          D.      an award of treble damages up to $1,500.00 to Plaintiff for each such
17                  violation;
18
            E.      an award of costs of this action, together with reasonable attorney’s fees as
19
                    determined by this Court; and
20
            F.      an award of such other relief as this Court deems just and proper.
21

22                                       COUNT II:
          Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
23
            44.     All paragraphs of this Complaint are expressly adopted and incorporated
24
     herein as though fully set forth herein.
25

26                               Violation(s) of Cal. Civ. Code § 1788.11

27          45.     California Civil Code § 1788.11 provides:

28
                                                         6
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 7 of 8


 1          No debt collector shall collect or attempt to collect a consumer debt by means of
            the following practices:
 2

 3          (d)    Causing a telephone to ring repeatedly or continuously to annoy the person
                   called; or
 4
            (e)    Communicating, by telephone or in person, with the debtor with such
 5                 frequency as to be unreasonable and to constitute a harassment to the debt
                   under the circumstances.
 6
     Cal. Civ. Code. §§ 1788.11(d) and (e).
 7
            46.     Defendant violated Cal. Civ. Code §§ 1788.11(d) and (e) by calling Plaintiff’s
 8

 9   cellular telephone with such frequency as to be unreasonable as well as constitute harassment.

10          47.    As set forth above, Plaintiff requested that the collection calls cease to no avail.
11          48.    Defendant’s phone calls were made with the intent to annoy and harass Plaintiff
12
     into making a payment on the subject debt.
13
            49.    As set forth above, Plaintiff was harmed by Defendant’s abusive conduct.
14

15          WHEREFORE, Plaintiff requests the following relief:
16
            A.     a finding that Defendant violated Cal. Civ. Code § 1788.11;
17
            B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s
18
                   violation(s);
19
            C.     an award of such additional damages, as the Court may allow, but not exceeding
20
                   $1,000.00;
21

22          D.     an award of costs of this action, together with a reasonable attorney’s fee as

23                 determined by this Court; and

24          E.     an award of such other relief as this Court deems just and proper.
25

26

27

28
                                                        7
     Case 1:20-cv-01472-DAD-BAM Document 1 Filed 10/15/20 Page 8 of 8


 1                               DEMAND FOR JURY TRIAL
 2        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
 3

 4     Dated: October 15, 2020                  Respectfully submitted,

 5
                                                CHRISTINE N. HERRERA
 6

 7                                              By: /s/ Nicholas M. Wajda

 8                                              Nicholas M. Wajda
                                                WAJDA LAW GROUP, APC
 9                                              6167 Bristol Parkway
                                                Suite 200
10                                              Culver City, California 90230
11                                              Telephone: 310-997-0471
                                                Facsimile: 866-286-8433
12                                              E-mail: nick@wajdalawgroup.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
